                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                        WESTERN                    DIVISION
ANTHONY NUNES, JR., ANTHONY NUNES, III, and                                      HEARING MINUTES            Sealed:    No
NUSTAR FARMS, LLC,
             Plaintiff(s)                                                        Case No.:   20-CV-4003-CJW
      vs.                                                                 Presiding Judge:   Mark A. Roberts
RYAN LIZZA and HEARST MAGAZINE MEDIA, INC.,                                  Deputy Clerk:   AMS
             Defendant(s)                                           Official Court Record:   FTR Gold

Date:    05/13/2021 Start:     9:03 a.m. Adjourn:       9:53 a.m. Courtroom:
        Recesses:                                            Time in Chambers:                             Telephonic? Yes
        Appearances:       Plaintiff(s): Steven S. Biss
                        Defendant(s): Jonathan R. Donnellan, Michael A. Giudicessi, Nathaniel S. Boyer, Nicholas A. Klinefeldt,
                                         Nina N. Shah, and Ravi V. Sitwala
                                Other:
                           Interpreter:                              Language:                 Certified:         Phone:
TYPE OF PROCEEDING:            Status Conference              Contested?            Continued from a previous date?
                       Motion(s):                                                Ruling:
                       Matters discussed:
                       The parties discussed with the Court various issues to be resolved.


                       Witness/Exhibit List is
                       The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                       with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
                       Miscellaneous:




                                                                                                                   Page 1 of 1

                Case 5:20-cv-04003-CJW-MAR Document 102 Filed 05/13/21 Page 1 of 1
